Citation Nr: 0811069	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the disability rating for the 
veteran's service-connected lumbosacral strain from 40 
percent to 10 percent.  The veteran perfected an appeal of 
this rating decision, and in an October 2004 decision and 
remand, the Board restored the veteran's original disability 
rating and remanded the case for additional development.  In 
February 2005, the RO effectuated the Board's decision and 
increased the veteran's disability rating to the original 40 
percent.  As this does not represent the highest possible 
benefit, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In November 2006, the 
Board again remanded the case for further development; it is 
once more before the Board for appellate consideration.
  
The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO on July 13, 2004; however, since the 
appellant did not report to the scheduled hearing, the 
request is considered withdrawn.  38 C.F.R. § 20.704 (2007).

In his December 2002 substantive appeal, the veteran 
essentially contended that his service-connected disabilities 
prevented him from obtaining and maintaining employment.  The 
Board views this statement as an inferred claim for a total 
disability compensation rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
and as such is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine. 

2.  The veteran's service-connected lumbosacral spine 
disorder does not presently cause neurological 
manifestations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran was provided such notice 
in March 2006. 

For increased rating claims, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Dingess, supra.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ 
regarding the increased rating claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied in part 
by November 2004, March 2006 and January 2007 letters sent to 
the appellant that fully addressed all four notice elements 
and the May 2006 supplemental statement of the case which set 
forth the criteria for a higher rating, found to be 
sufficient under Dingess.  In fact, the November 2004 letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ which would show that his service-
connected disability had worsened.  In addition, the Board 
finds that the veteran has indicated actual knowledge as to 
the need to show the effect that his worsening disability has 
on his employment and daily life.  For example, in his VA 
spine examination, the veteran reported that he did not have 
any problems with activities of daily living but did not have 
an occupation as he was unable to work.
 
Although this notice was not provided before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2007 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records, 
Social Security Administration records and lay statements 
have been associated with the file.  The appellant was 
afforded a VA medical examination in June 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims 
for lumbosacral strain, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that the Court, in Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran contends that a disability rating in excess of 40 
percent should be assigned for his lumbosacral strain to 
reflect more accurately the severity of his symptomatology.

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5237, for lumbosacral or cervical strain, 
under the current version of the criteria for spinal 
disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  The regulation defines unfavorable 
ankylosis as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).

A November 2002 VA spine examination report shows that the 
veteran reported chronic low back pain which varied in 
severity.  He indicated that he had pain with household 
chores such as mopping or mowing the lawn and that even 
walking would aggravate the back condition.  He described 
intermittent pain and tingling into the left leg, less often 
to the right leg.  No loss of bowel or bladder control was 
noted.  The veteran had an unremarkable gait pattern and was 
able to stand erect.  There was no visible or palpable spasm 
of the back.  The veteran described rather generalized 
tenderness to palpation of the back, particularly in the 
midline and left lower lumbar region.  On range of motion 
testing, he demonstrated 60 degrees of flexion and 30 degrees 
of extension and he had 30 degrees of right and left lateral 
bending.  He described pain throughout all range of motion 
testing.  On neurological evaluation of the lower 
extremities, no focal strength deficits were noted.  The 
veteran did a satisfactory heel and toe walk and was able to 
squat and arise again.  Reflexes and sensation were still 
intact in the lower extremities, thigh measurements one 
handbreadth above the superior patellar border were 46 
centimeters bilaterally and calf measurements were 36 
centimeters bilaterally.  On supine straight leg raising 
examination, only slight elevation of either leg led to 
complaints of back pain.  This was greater on the left than 
on the right.  However, on sitting straight leg raising 
examination, either leg could be elevated to 90 degrees of 
hip flexion with full extension of the knee without 
observable discomfort.  The examiner noted that an October 
1998 magnetic resonance imaging (MRI) report revealed a 
probable pars defect at L5 and that there was no evidence of 
root or cord compression.  X-ray reports from December 1999, 
March 2001 and July 2002 showed disc space narrowing a L5-S1.  
The impression was service-connected lumbosacral strain and 
degenerative disc disease at L5-S1.  The examiner stated, to 
address the Deluca provisions, the veteran demonstrated pain 
on range of motion testing and that, certainly, it was 
conceivable that pain could further limit function during a 
flare up or with increased use as described.  The examiner 
noted that it was not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  VA medical records show ongoing 
treatment for the veteran's back condition.

A June 2007 VA medical examination report shows that the 
veteran reported having pain in the lumbar spine and that it 
did not radiate down his legs.  The veteran stated that his 
pain was 8.5 on a scale of 10 and that it increased in 
severity and flared up with certain movements.  He used a 
cane and could ambulate for 200 yards with pain.  The veteran 
had no other flare ups other than the ones described.  There 
were no exacerbations or physician ordered bed rest in the 
previous 12 months.  The examiner noted that the veteran had 
been seen in the neurosurgery clinic and that the diagnosis 
at that time was lumbar spondylosis and that there was an 
axonal neuropathy, found on an electromyography (EMG) but 
that this was not considered to be clinically symptomatic.  
He reported decreased sensation and numbness in his great toe 
and the third and fourth toe of the left foot only. He denied 
any motor deficits.  Upon examination, the bilateral lower 
extremities revealed dorsalis pedis pulses 2+, decreased 
sensation diffusely about the left lower extremity to include 
the dorsal aspect of the foot and both medial and lateral 
sides, as well as the plantar aspect of the foot.  He had 5/5 
strength with great toe extension and flexion, ankle plantar 
flexion, dosriflexion, knee extension and flexion, hip 
abduction and adduction and hip flexion.  Deep tendon 
reflexes were 2+ and symmetric for patella tendon and 
Achilles tendon.  He had a negative straight leg raise 
bilaterally, down going Babinski and no clonus bilaterally.  
Range of motion of the lumbar spine reveals flexion to be 0 
to 80 degrees, extension 0 to 20 degrees, left and right 
lateral rotation to be 0 to 30 degrees and left and right 
lateral bending to be 0 to 30 degrees.  The active range of 
motion and the passive range of motion were the same, and 
there was no change with repetition.  There was mild pain 
associated with extremes of motion.  He was tender to 
palpation on the lumbar spine and paraspinous musculature on 
the left side.  There was no crepitus or instability.  June 
2007 x-ray reports showed no fracture, dislocation or boney 
destructive lesion and there was no evidence of 
anterolisthesis or retrolisthesis.  Disc spaces appeared to 
be well maintained except for the L5-S1 level which was 
mildly narrowed.  The examiner noted that a June 2006 
magnetic resonance imaging (MRI) showed no fracture, 
dislocation or boney destructive lesion, that there was no 
evidence of herniated nucleus pulposus or canal stenosis or 
impingement on a nerve root and that there was a mild disc 
bulge at L5-S1.  A July 2005 EMG and nerve conduction study 
showed a mild axonal neuropathy of the nerve conduction study 
and a normal EMG of the bilateral lower extremities and 
lumbar paraspinal muscles.  The assessment was mild lumbar 
spondylosis and mild axonal neuropathy bilateral lower 
extremities of unknown etiology.  The examiner noted, to 
address the Deluca provisions, there was mild discomfort 
associated with examination of the lumbar spine and that it 
was conceivable that pain could further limit function during 
a flare up or with increased use as described.  The examiner 
noted that it was not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  

A July 2007 VA neurological examination report shows that, 
upon motor examination, he had normal bulk of muscle in the 
upper and lower extremities, his gait was slightly wide-based 
but he had fairly normal associated arm swing.  The veteran 
could come up on his toes and rock back on his heels and 
stated that he had pain in his left leg when he attempted 
these maneuvers.  He was able to bend over 90 degrees; 
however, he stated that this caused pressure on his low back.  
He was able to squat down to a semi-squatting position but 
said that this caused him some discomfort in his low back.  
While he sat at the end of the examination table, his leg was 
extended out.  The veteran was able to touch his toes on each 
side without complaint of severe back pain or radiating 
discomfort down his legs.  Cerebellar examination showed 
normal finger to nose examination.  Rapid alternating 
movements were within normal limits.  He had some difficulty 
walking tandem gait.  The deep tendon reflexes were 2+ at the 
biceps, triceps and brachia radialis.  He had slightly brisk 
2+ patellar reflexes.  The Achilles tendon reflexes were 2+ 
bilaterally.  The plantar reflex was downgoing, he had no 
Hoffman's or Tromner sign and palpation of the back disclosed 
some muscle tightness in the perivertebral muscles.  The 
examiner noted that there was no dimpling over the skin of 
the lower back and no abnormal hairy tufts on the low back. 
The examiner noted that the veteran had spina bifida occulata 
which is a common congenital anomaly in the normal population 
and is usually asymptomatic.  If a person had no symptoms as 
a child, then it is unlikely he would have symptoms as an 
adult.  Nonetheless it can be very difficult to determine if 
the congenital defect is contributing to the back pain in any 
given individual.  This veteran has had chronic back pain for 
many years and was treated for it in the military.  There is 
no evidence of herniated disc or any other obvious cause for 
back pain so one may conclude that his pain was of 
musculoskeletal origin.  The falls in the military played a 
role in this although he was treated conservatively at the 
time suggesting that the injury was not that severe.  The 
veteran was unemployed and claimed he had difficulty 
maintaining a job due to his back problems.  Except for mild 
mechanical signs, his neurological examination was largely 
benign.

Based on the evidence of record, the veteran's spine disorder 
does not warrant a higher disability rating under Diagnostic 
Code 5237 for lumbosacral strain.  To warrant a higher 
disability rating, the veteran's spine disability would need 
to show unfavorable ankylosis of the entire thoracolumbar 
spine.  The veteran's service-connected back disability is 
not manifested by this symptomatology.  The Board notes that 
the there is no evidence the veteran's thoracolumbar spine 
is fixed in flexion or extension.  In his November 2002 
examination, the veteran had 60 degrees of flexion and 30 
degrees of extension and in his June 2007 examination, he had 
flexion of 80 degrees and extension of 30 degrees.  The 
examiners did not note ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The Board has considered rating the veteran's service-
connected spine disability under the prior criteria for 
rating spine disabilities.  Diagnostic Code 5237 came into 
effect on September 25, 2003.  Prior to that, lumbosacral 
strain was rated under Diagnostic Code 5295.  Under this 
code, severe lumbosacral strain with listing of whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
disability rating.
This is the highest disability rating under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
However, as the veteran is already in receipt of a 40 percent 
disability, this would not provide him with a higher 
disability rating.
 
Since the veteran has been diagnosed with degenerative disc 
disease, the Board has considered the rating criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 4.71a, Diagnostic Code 5243 (2007).

Under Diagnostic Code 5293, effective prior to September 23, 
2002, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, was 
to be rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

There is no evidence that the veteran had pronounced 
intervertebral disc syndrome.  
On neurological evaluation at his November 2002 examination, 
no focal strength deficits were noted in the lower 
extremities and reflexes and sensation were still intact in 
the lower extremities.  At his June 2007 examination, disc 
spaces appeared to be well maintained except for the L5-S1 
level which was mildly narrowed.  The examiner noted that, 
except for mild mechanical signs, his neurological 
examination was largely benign.  A June 2006 MRI showed no 
fracture, dislocation or boney destructive lesion, that there 
was no evidence of herniated nucleus pulposus or canal 
stenosis or impingement on a nerve root and that there was a 
mild disc bulge at L5-S1.  A July 2005 EMG and nerve 
conduction study showed a mild axonal neuropathy of the nerve 
conduction study and a normal EMG of the bilateral lower 
extremities and lumbar paraspinal muscles.  The Board finds 
that the veteran's symptomatology throughout the appeals 
period does not approximate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  Therefore a higher rating under 
Diagnostic Code 5293, effective prior to September 23, 2002, 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the basis of incapacitating episodes or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The regulation defines an incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation, and 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

There is no evidence in the file that the veteran has had 
incapacitating episodes at any time over the relevant appeals 
period.  The June 2007 examiner noted that there were no 
exacerbations or physician ordered bed rest in the previous 
12 months.  Therefore, the veteran's service-connected back 
disability would not warrant a higher rating based on 
incapacitating episodes under Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).   

The current rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Formula or based on incapacitating episodes under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  However, as noted above, the veteran's spine 
disability would not warrant a higher rating under the 
General Formula or on the basis of incapacitating episodes.

The Board has considered other diagnostic codes under the 
previous criteria for rating disabilities of the lumbar 
spine.  Pursuant to the regulations in effect prior to 
September 26, 2003, Diagnostic Code 5289 contemplates 
ankylosis of the lumbar spine; however, there is no evidence 
that the veteran has ankylosis of the spine.  The highest 
disability rating under Diagnostic Code 5292 is 40 percent; 
the veteran is already in receipt of that disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2007).

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 40 percent 
disability rating for his lumbosacral strain.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Hart, supra.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  As noted above, 
the issue of a TDIU is referred to the RO for action deemed 
appropriate.  Thus, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 40 
percent for the veteran's back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


